STONE, C. J.
— Hinson’s mortgage was deposited with the judge of probate for registration February 1, 1886, but not actually recorded until June 24, 1886. The registration took effect, as constructive notice, from the time of the deposit in the probate office. — Code of 1876, § 2149; Code of 1886, § 1793; Mims v. Mims, 35 Ala. 23; Turner v. McFee, 61 Ala. 468; Heflin v. Slay, 78 Ala. 180.
A mortgage of an unplanted crop does not convey the legal title, but it conveys an equity, which clothes the mortgagee with the right to maintain an action on the case in his own name, against any one who sells the crop thus mortgaged, and receives and converts the proceeds. — Thompson v. Powell, 77 Ala. 391; Kelly v. Longshore, 78 Ala. 203; Thornton v. Strauss, 79 Ala. 164; Barnett v. Warren, 82 Ala. 557.
True, the landlord’s lien for rent and advances dominates all claim any mortgagee may set up, and the landlord may transfer his claim for rent, and for advances he has made, and clothe his transferree with his own paramount lien. — Code of 1876, §§ 3467, 3470; Code of 1886, §§ 3056, 3059; Westmoreland v. Foster, 60 Ala. 448; Corbitt v. Reynolds, 68 Ala. 378. But the landlord can neither relinquish nor transfer to another his right to make advances to the tenant, and thus vest in that other the lien which he could have asserted, had he made the advances. The right is statutory, *269and the statute does not embrace sucb a case. — Bell v. Hurst, 75 Ala. 44; Drakeford v. Turk, Ib. 339.
To the extent of tbe landlord’s lien for rent — one hundred and seventy-five dollars — Leslie having acquired the landlord’s right, Ms claim is superior to that of Hinson. And if Leatberwood, the landlord, had himself made the advances, or had procured Leslie to make them, being responsible for them, and had transferred the claim to Leslie, then the latter claim would prevail over Hinson’s mortgage. — Barnett v. Warren, 82 Ala. 557; Bell v. Hurst, 75 Ala. 44. Leslie asserts no such right, as to the advances.
The product of the crop, realized'by Leslie, was three hundred and forty dollars. The rent claim was one hundred and seventy-five dollars, leaving one hundred and sixty-five dollars, on which Hinson had a superior lien. The claim and recovery of the latter was less than one hundred dollars. The Circuit Court committed no error in the charge given, nor in the charge refused.
Affirmed.